Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 21-40 are pending in this Office Action.
Priority
2. 	Examiner acknowledges that this application is a continuation of, and claims the benefit of priority to, 
U.S. Application No. 15/725,598 filed October 5, 2017, the disclosure of which is incorporated by reference herein to its entirety. 

Examiner Note: This office action is based on the claim set 21-40. Examiner had rejected claims 1-20 which was actually cancelled. So, this NF will replace the previous one.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 21-40 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 20140180793 issued to Boal (Applicant’s IDS).
	As per claim 21, Boal teaches an apparatus, comprising: a communications unit (Boal: ¶ 0064); a memory storing instructions (Boal: 0064); and at least one processor coupled to the communications unit (Boal: ¶ 0702 – central processing units 802 comprise CPUs, processor cores, or other instruction processing elements that are capable of interacting with input-output resources such as data store), the at least one processor being configured to execute the instructions to: receive, via the communications unit, confirmation data associated with a purchase transaction involving a terminal device and a client device (Boal: ¶ 0067, Fig. 13A – the store controller (terminal device) may collect transaction-related data 1345 from the terminals 1340 (client device)), the confirmation data comprising a first identifier of the terminal device and temporal data associated with the purchase transaction; obtain template data comprising a plurality of candidate notification templates (Boal: ¶ 0067 – teaches a device identifier and the information which is sometimes denoted contextual transaction data wherein the contextual transaction data 1345 may include any of a variety of information related to one or more consumer transactions conducted directly or indirectly by a retailer), and based on at least one of the first identifier or the temporal data, select a corresponding one of the candidate notification templates as a notification template for the purchase transaction (Boal: ¶ 0444 – generating an electronic receipt based on the transaction information and may therefore entail formatting both the transaction information and offer information as an electronic receipt (notification of the transaction in the format of receipt). The formatting may be done in conformance with template data and/or logic for structuring an electronic receipt based on the transaction information); and transmit notification data to the client device via the communications unit, the notification data being populated with a portion of the confirmation data in accordance with the notification template, and the client device being configured to display at least a-3-InternalNew Continuation of U.S. Application No. 15/725,598Attorney Docket No. G4144-00488 portion of the notification data on a corresponding interface (Boal: ¶ 0444, ¶ 0445, Fig. 4 – after generating the template and formatting electronic receipt, the electronic receipt is sent via an electronic address associated with the account. Block 450 may involve, for example, sending an email with the offer information to an email address that is stored in association with the account. Block 450 may alternatively involve receiving a client request directed a particular URL, and responding to the request with an electronic receipt. The particular URL may be, without limitation, a URL that was emailed or texted to the consumer the URL of a page displayed by a coupon web application upon the consumer logging into the web application, a URL corresponding to the transaction in a transaction history for the consumer, or a URL corresponding to XML-based data that is fed to a mobile application operated by the consumer).
	
	As per claim 22, Boal teaches the apparatus of claim 21, wherein: the first identifier of the terminal device comprises a name of a merchant involved in the purchase transaction; the temporal data comprises a transaction date or time of the purchase transaction; and each of the candidate notification templates comprise a merchant identifier or information identifying a temporal interval (Boal: Fig. 1 – teaches transaction date and time (August 15, 2011, 9:45 A.M.) and merchant identifier (Superstore)).

	As per claim 23, Boal teaches the apparatus of claim 22, wherein the at least one processor is further configured to execute the instructions to: determine, for the corresponding one of the candidate notification templates, that (i) the merchant identifier matches the merchant name or (ii) the temporal interval includes the transaction time or date; and based on the determination, select the corresponding one of the candidate notification templates as the notification template (Boal: ¶ 0104 – the website may include a receipt generation application that retrieves receipt data from receipt server 1370 via a suitable API, and then formats the receipt data to fit a retailer-specific template).

	As per claim 24, Boal teaches the apparatus of claim 21, wherein: the confirmation data further comprises a value of a parameter that characterizes the purchase transaction; and the at least one processor is further configured to execute the instructions to generate the notification data in accordance with the notification template, the notification data comprising the parameter value (Boal: Fig. 1 – teaches different parameter value such as “Transaction # 000293861”).

	As per claim 25, Boal teaches the apparatus of claim 24, wherein the at least one processor is further configured to execute the instructions to select the corresponding one of the candidate notification (Boal: Fig. 1 – teaches different parameter value such as “Transaction # 000293861” is considered as identifier or “Terminal 0313019” is considered as terminal identifier or temporal data).

	As per claim 26, Boal teaches the apparatus of claim 21, wherein: the confirmation data further comprises a second identifier of the client device; and the at least one processor is further configured to execute the instructions to select the corresponding one of the candidate notification templates based on at least one of the first identifier, the second identifier, or the temporal data (Boal: ¶ 0710 – teaches each device may be described by a device identifier. Device data may include information such as hardware identifiers, client identifiers, geographic information, and permissions data while Fig. 1 – teaches the notification or transaction receipt is derived based on temporal data or customer identifier such as customer name “Johnny”).

	As per claim 27, Boal teaches the apparatus of claim 21, wherein: the at least one processor is further configured to execute the instructions to: obtain information associated with at least one of the client device or the terminal device; identify, within the notification template, an element of placeholder content associated with the client device or the terminal device; and populate the element of placeholder content with a corresponding portion of the obtained information; and the notification data comprises the populated element of the placeholder content (Boal: ¶ 0710 – teaches each device may be described by a device identifier. Device data may include information such as hardware identifiers, client identifiers, geographic information, and permissions data while Fig. 1 – teaches the notification or transaction receipt is derived based on temporal data or customer identifier such as customer name “Johnny”. Here the customer name is considered to be the placeholder).

	As per claim 28, Boal teaches the apparatus of claim 21, wherein the at least one processor is further configured to execute the instructions to obtain registration data specifying a registration status of the (Boal: ¶ 0431 – the retail server may then make an additional query to the database server to see if an electronic address has been registered with the corresponding store loyalty account. As another example, a retail server may query a server hosted by an offer provider or shopping incentive provider to determine whether the consumer identifier is registered to a consumer account).

	As per claim 29, Boal teaches the apparatus of claim 21, wherein: the client device executes a payment application associated with a payment instrument; the at least one processor is further configured to execute the instructions to transmit, via the communications unit, the notification data to the client device through a programmatic interface associated with the executed payment application; and the corresponding interface is generated by the executed payment application (Boal: ¶ 0114 – the consumer device 1305 may include a mobile payment application that interfaces with offer server).

	As per claim 30, Boal teaches the apparatus of claim 21, wherein the at least one processor is further configured to execute the instructions to: load an element of digital content from the memory, the element of digital content comprising corresponding metadata; based on the corresponding metadata and at least one of the first identifier or the temporal data, determine that the element of digital content is associated with the purchase transaction; and when the element of digital content is associated with the purchase transaction, perform operations that package the element of digital content within a portion of the notification data, the client device-6-InternalNew Continuation of U.S. Application No. 15/725,598 Attorney Docket No. G4144-00488being configured to display the element of digital content on the corresponding interface (Boal: Fig. 2, ¶ 0291 – teaches the master consumer records may be used to enforce access control rules with respect to digital content or digital offers. Each master consumer record is associated with one or more activated offer records. Each of the activated offer records specifies an offer or content item to which the master consumer record has been granted access. Moreover, each activated offer record may be marked with status indicators such as redeemed, available, expired, and so forth, to enforce distribution limits on the digital offers and/or digital content. Fig. 2 – shows the digital content with coupons with the purchase transaction receipt).

	As per claim 31, Boal teaches the apparatus of claim 21, wherein the purchase transaction comprises an authorized purchase transaction, and the authorized purchase transaction is initiated by the client device at the terminal device (Boal: ¶ 0109 – payment system 1450 may identify a consumer entity associated with a transaction and access offer activation data for that consumer entity. Prior to authorizing and processing payment, payment system 1450 may automatically apply to the transaction any activated offers for items being purchased in the transaction. If payment is authorized, payment system 1450 then returns offer redemption information to the retailer).

	As per claim 32, the claim resembles claim 21 and is rejected under the same rationale.

	As per claim 33, the claim resembles claim 22 and is rejected under the same rationale.

	As per claim 34, the claim resembles claim 23 and is rejected under the same rationale.

	As per claim 35, the claim resembles claims 24 and 25 and is rejected under the same rationale.

	As per claim 36, the claim resembles claim 27 and is rejected under the same rationale.

	As per claim 37, the claim resembles claim 28 and is rejected under the same rationale.



	As per claim 39, the claim resembles claim 30 and is rejected under the same rationale.

	As per claim 40, the claim resembles claim 21 and is rejected under the same rationale while Boal teaches a tangible, non-transitory computer-readable medium storing instructions that, when executed by at least one processor, perform a method (Boal: ¶ 0691 – teaches non-transitory computer-readable storage media storing instructions which, when loaded and executed, cause the one or more processors to perform the operations).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458